PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Xiong, Kia
Application No. 16/154,622
Filed: 8 Oct 2018
For: POST-PARTUM UNDERGARMENT SYSTEM

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the epetition filed October 22, 2021, under the unintentional provisions of 37 CFR 1.137(a), to revive the above-identified application.  However, an autogrant letter was not generated in the file record.

This letter acknowledges the autogrant of the ePetition filed October 22, 2021. 

Telephone inquiries should be directed to Kimberly Inabinet at (571) 272-4618.

This application is being referred to Technology Center 3781 for further processing. 




/KIMBERLY A INABINET/Paralegal Specialist, OPET